Citation Nr: 0005911	
Decision Date: 03/06/00    Archive Date: 03/14/00

DOCKET NO.  98-05 283A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a disability of the 
right lower extremity.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The appellant served honorably on active duty in the U.S. 
Coast Guard from August 1979 to August 1983.  She also had a 
period of verified active duty for training with the Alabama 
National Guard between July 30 and August 13, 1988.  This 
appeal arises before the Board of Veterans' Appeals (Board) 
from a July 1997 rating decision of the Montgomery, Alabama, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), in which service connection was denied for right 
chondromalacia.  

Pursuant to a January 1999 decision, the Board remanded the 
instant claim to the RO for further evidentiary development, 
to include VA examinations with opinions.  Having reviewed 
the record, the Board is satisfied that the requested 
development has been completed.   


FINDINGS OF FACT

1.  Medical records and an accident report dated on August 3, 
1988, show that the appellant was treated for complaints of 
numbness in the right lower extremity after she was struck by 
lightening while serving on active duty for training with the 
Alabama National Guard. 

2.  Post service treatment records show that since 1991, the 
appellant has sought treatment for numbness in the right 
lower extremity and she has been diagnosed with leg 
paresthesia and discomfort, etiology unknown, and with 
chondromalacia of the patella.  

3.  On VA orthopedic examination in 1999, the appellant was 
found to have some objective manifestations identified 
patellofemoral syndrome of the right knee, and the examiner 
felt that given the reliability of her complaints since 
service one could reasonably conclude that it was as likely 
as not they could be related to the lightening injury of 
1988.   

4.  There is no evidence showing an intercurrent injury of 
the right leg after 1988.

5.  The competent evidence has established the existence of a 
likely nexus between currently demonstrated patellofemoral 
syndrome of the right knee and the appellant's lightening 
injury in 1988.  



CONCLUSION OF LAW

The preponderance of the evidence weighs in favor of a 
finding that a right lower extremity disability identified as 
patellofemoral syndrome of the right knee was incurred in or 
aggravated by the appellant's period of active duty for 
training.  38 U.S.C.A. § 1131, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.303 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1999).  

Active military service includes any period of active duty 
for training during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in the line of duty.  38 C.F.R. § 3.6 (a) (1999).  

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless attributable 
to intercurrent causes. 38 C.F.R. § 3.303(b) (1999).  
However, continuity of symptoms is required where the 
condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned. 38 
C.F.R. § 3.303(b) (1999).

In addition, service connection may also be granted for any 
disorder diagnosed after service discharge, when the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 U.S.C.A. § 
1113(b) (West 1991 & Supp. 1999); 38 C.F.R. § 3.303(d) 
(1999).  

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied. Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

It is the responsibility of a person seeking entitlement to 
service connection to present a well-grounded claim.  
38 U.S.C.A. § 5107 (West 1991).

Generally, a well-grounded claim is a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In order to be well grounded, a claim for service 
connection must be accompanied by supporting evidence that 
the particular disease, injury, or disability was incurred in 
or aggravated by active service; mere allegations are 
insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 
(1992); Murphy, 1 Vet. App. at 81.  

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); aff'd 78 F.3d 604 
(Fed.Cir. 1996) (table).  This third element may be 
established by the use of statutory presumptions.  Caluza, 7 
Vet. App. at 506.  Truthfulness of the evidence is presumed 
in determining whether a claim is well grounded.  Id. at 504.

The appellant's claim of entitlement to service connection 
for a right lower extremity disability is predicated upon her 
argument and subsequent testimony during her personal 
hearing, that it was incurred when she was a struck by 
lightening while participating in an annual field exercise 
with the Alabama National Guard between July 30 and August 
13, 1988.  

The appellant has not claimed that her condition had its 
onset during, or as a result of her period of active military 
service between 1979 and 1983, and the service medical 
records covering that period are negative for treatment, 
complaints, or diagnoses relative to treatment for 
chondromalacia, right knee patellofemoral syndrome, or any 
other right knee or leg abnormality.  

The Board finds that the appellant's claim for service 
connection for disability of the right lower extremity is 
plausible.  Medical evidence associated with the claims file 
shows that she has a current right lower extremity condition 
that was recently identified as patellofemoral syndrome of 
the right knee, and there is evidence that she was treated 
for complaints of numbness in the right lower extremity while 
on active duty for training.  Assuming the credibility of 
this evidence, this claim must be said to be plausible, and 
therefore well grounded.

The veteran having established a well-grounded claim, VA has 
a duty to assist her in the development of facts pertinent to 
her claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103 (1999).  In this case, the Board remanded the case in 
1999 for the purpose of obtaining VA medical examinations and 
opinions. There is no indication that there are any 
additional records which might be pertinent that are missing 
and should be obtained.  Sufficient evidence is of record to 
fairly decide the veteran's claim.  Therefore, no further 
development is required. 

In evaluating a claim on the merits, the evidence is no 
longer presumed to be credible.  The Board must assess the 
credibility and weight to determine its probative value, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for rejecting any evidence 
favorable to the appellant.  See Masors v. Derwinski, 2 Vet. 
App. 181 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 
(1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Moreover, the Board may not base a decision on its own 
unsubstantiated medical conclusions, but, rather, may reach a 
conclusion only on the basis of independent medical evidence 
in the record or adequate quotation from recognized medical 
treatises.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
The evaluation of credibility and weight also applies to the 
medical evidence before the Board.  Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  

With regard to the sufficiency of the claim on the merits, a 
sick slip, dated on August 3, 1988, while the appellant was 
on active duty for training, shows that she was seen at sick 
call after being struck by lightening.  Under "remarks," a 
notation of "sensation returned, return to duty," is shown.  
A medical report of the same date indicates that she was seen 
for complaints of numbness after being struck by lightening 
which went up her right leg and hip.  On examination, the 
right lower extremity and pulses were within normal limits, 
as were the abdomen and buttocks.  On the August 3, 1988 
accident report, the appellant reported that that she was 
sitting in a chair when a storm was passing through, and when 
the lightening hit it came through a cable to the seat of her 
chair and out her right leg to the ground itself.  

The existence of a current right leg disorder, recently 
identified as patellofemoral syndrome, is not in dispute.  
This condition was identified after comprehensive orthopedic 
and neurologic examinations conducted in March 1999 pursuant 
to the Board's remand decision.  

It is observed that following her active duty for training 
episode in 1988, there were no additional complaints 
involving the appellant's right leg until November 1991, when 
the appellant sought private medical treatment for complaints 
of right leg paresthesia, which she dated to the time that 
she was struck by lightening.  Notations of no knee 
"illegible" pain, and "illegible" of a dysthesia, are 
shown on the progress notes.  An impression of leg dysthesia 
was given.  



Private and VA medical records dated after November 1991 have 
shown various medical assessments.  In July 1993, she 
reported right leg discomfort.  On examination, there was 
full range of motion and what was felt to be perhaps a trace 
of non-pitting edema.  A peripheral venous evaluation 
revealed no evidence of deep venous thrombosis of the right 
lower extremity. The assessment of leg paresthisia and 
discomfort, etiology unknown, was provided.

In April 1997, the veteran was referred to Robert G. Eubanks, 
M.D., for orthopedic examination because of complaints of 
discomfort and increasing symptoms in her knees.  It was Dr. 
Eubanks' opinion was that the appellant had chondromalacia 
patella of the knees.  An April 1997 right lower extremity 
duplex sonography examination revealed no evidence of deep 
venous thrombosis in the right lower extremity.  On 
subsequent examination by the VA in April 1997, the appellant 
reported that her right leg had never been right since she 
was struck by lightening.  She complained of right leg 
swelling and pain, which was localized in the area underneath 
the patella.  Physical examination was unremarkable, and the 
examiner provided the following impression: suspect 
patellofemoral syndrome, right knee, and history of being 
struck by lightening with right leg pain, minimally 
symptomatic at the time of the examination. 

As noted above, the Board remanded this case in January 1999 
in order to secure additional medical examinations and 
opinions.  

In response to the Board's remand, the appellant was afforded 
VA neurological and orthopedic examinations in March 1999.  

The report of a VA Joints physical examination conducted in 
March 1999 shows that her gait was unremarkable and that the 
range of right knee motion was normal and without pain.  
However, when squatting and rising again, it was noted that 
she had a feeling of "tightness" in the patellofemoral 
region.  X-rays of the knee were normal, but the physician's 
impression was suspect patellofemoral syndrome of the right 
knee.  

Later in March 1999, the appellant was afforded a VA 
neurological examination.  Following comprehensive 
neurological tests, it was reported that there were no 
significant findings.  The examiner provided an impression of 
no significant findings, and episodes of right lower 
extremity heaviness and fluttering since lightening injury in 
1988.  The examiner further commented that the nerve 
conduction studies were minimally abnormal and very 
nonspecific.    

In providing the opinions requested by the Board's remand, 
the VA physician subsequently commented that while the 
appellant's patellofemoral syndrome probably bothered her 
somewhat while she was in service, he doubted that it had its 
origin as a result of the lightening strike of the leg.  
However, the examiner added that the subjective complaints of 
swelling, fatigue, and numbness in the right leg had been 
chronic and unchanging in nature since the lightening injury, 
and that one could reasonably conclude that it was as least 
as likely as not that these subjective complaints with 
minimal objective findings could be related to the lightening 
injury.  In the examiner's opinion, the appellant's 
complaints were real based on the perceived reliability of 
her history and that it was believed that she did currently 
have some degree of patellofemoral syndrome although this was 
not causing her much problem at the present time based upon 
the examination.  

The only evidence that weighs against the appellant is the 
fact that the record does not document a chronic right leg 
disability in service nor is there evidence of continuity of 
treatment between 1988 and 1991, as denoted by available 
post-service medical records.  

However, the appellant's statements made since service have 
established her veracity, and there is nothing in the record 
that would refute her recollection of injury in service.  In 
fact, it is well documented that the appellant was seen on 
sick call complaining of numbness on her right leg and hip 
after she was allegedly struck by lightening.  


Although the medical opinions obtained in connection with the 
1999 VA examinations were less than precise, it is patently 
clear to the Board that the VA physician found some degree of 
patellofemoral syndrome, and also that the appellant's 
complaints were real based on a perceived reliability.  

In analyzing the evidence in this case, the Board is most 
concerned with the cause of the appellant's current disorder 
versus the actual current extent of her impairment, which the 
examiner has set forth in a seemingly minimum basis.  While 
these minimal objective manifestations, are not shown to be 
causing her much problem at the present time, the severity of 
her condition is a matter to be considered at the time of the 
assignment of a rating, and warrant less reflection in a 
determination of service connection.  

The fact that the VA physician noted that the appellant 
currently has objective manifestations, irrespective of their 
severity, that could be related to the lightening injury that 
she had in service, has been accorded considerable weight in 
support of the appellant's claim.  Furthermore, there is no 
evidence that would suggest that she sustained any 
intercurrent right leg injury after service.

When there is a balance of positive and negative evidence, 
the law and VA regulations require the application of the 
benefit of the doubt rule in favor of the appellant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999). 

In view of the foregoing, the Board concludes that the 
recently obtained VA medical opinion provides a reasonable 
basis and places the pertinent evidence in relative 
equipoise, thereby supporting a grant of service connection 
for the appellant's patellofemoral syndrome of the right 
knee.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to service connection for patellofemoral syndrome 
of the right knee is granted. 



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals



 

